AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                              FILED
                                        UNITED STATES DISTRICT COURT                                             JAN 13 2020
                                           SOUTHERN DISTRICT OF CALIFORNIA                                   CLERK, U.S. DISTRICT COURT

              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIM                ~T~CASESTRICTOF CAUFg~~
                                   V.                               (For Offenses Committed On or After November 1, 1987)
        ANTHONY CHRISTOPHER VARGAS (2)
                                                                       Case Number:        3: 19-CR-04164-W

                                                                    Jose G Badillo
                                                                    Defendant's Attorney
USM Number        89282298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           One and Two of the Superseding Information

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                      Count
18:3 - Accessory After the Fact (Misdemeanor)                                                                             ls, 2s




    The defendant is sentenced as provided in pages 2 through           2      of this judgment.
                                                                  -  -
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                       - - - -
D     The defendant has been found not guilty on count(s)

IZI Count( s)       remaining in underlying Information       are         dismissed on the motion of the United States.

IZI   Assessment : $20.00


D     JVTA Assessment* : $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                  •    Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.

                                                                    January 13 2020
                                                                    Date of Imposition of Sentence
                                                                                               I




                                                                    HON. THOMAS J.
                                                                    UNITED STATES
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ANTHONY CHRISTOPHER VARGAS (2)                                            Judgment - Page 2 of 2
CASE NUMBER:              3: l 9-CR-04164-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Sixty (60) days as to each Counts I and 2 to serve concurrently.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 IZI   The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:

       •     at
                  --------- A.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     3: 19-CR-04164-W
